Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
23, 2013.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-13-00562-CV


                      IN RE PATRICIA POTTS, Relator



                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              257th District Court
                             Harris County, Texas
                       Trial Court Cause No. 1996-50567

                       MEMORANDUM OPINION

      On June 26, 2013, relator Patricia Potts filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Ken Wise, Local
Administrative Judge of Harris County, to set aside portions of his order signed
June 5, 2013, and grant her permission to file litigation without posting a $500
security bond pursuant to the provisions governing vexatious litigants in Chapter
11 of the Texas Civil Practice and Remedies Code. See Tex. Civ. Prac. & Rem.
Code §§ 11.001–11.056. We deny the petition for writ of mandamus.

                                      BACKGROUND

       The 11th District Court of Harris County determined that relator is a
vexatious litigant in an order signed February 16, 2010, and relator is on the list of
vexatious litigants maintained by the Office of Court Administration of the Texas
Judicial System. See generally http://www.txcourts.gov/oca/vexatiouslitigants.asp.;
see also Tex. Civ. Prac. & Rem. Code § 11.104(b). Accordingly, relator is subject
to a pre-filing order from the local administrative judge granting her permission
before she may file litigation. See Tex. Civ. Prac. & Rem. Code § 11.102. On June
3, 2013, relator requested permission from Judge Wise to file a pleading entitled
“Original Motion for Contempt” in the court of continuing jurisdiction over post-
divorce actions related to the parent-child relationship.1 In the motion for
contempt, relator complains that her ex-husband, Vincent D. William, and his
employer, DMG Equipment Company, Ltd., have failed to comply with child
support and wage withholding orders, as provided for in the couple’s divorce
decree signed April 4, 1997, and in an order modifying child support signed
November 22, 2004. On June 5, 2013, Judge Wise determined that relator’s motion
is effectively a motion for child support enforcement, and he signed an order
granting permission to file the motion, contingent upon relator posting a $500 bond
payable to Vincent D. William. See Tex. Civ. Prac. & Rem. Code § 11.102(b). The
court stated in its order that it would entertain a motion to waive payment of the


1
  See In the Matter of the Marriage of Patricia Ann Potts and Vincent Duane William and in the
Interest of A.M.W., a Minor Child, Cause Number 1996-50567, in the 257th District Court of
Harris County, Texas.
                                              2
bond if the Office of the Attorney General (OAG) agrees to assist relator in
pursuing her motion. Relator filed a motion seeking reconsideration of the order,
asserting that she is indigent. On June 20, 2013, the respondent signed an order
denying her request for the court to waive the pre-filing bond. Both of these orders
also expressly granted relator permission to seek review of the decision by filing a
petition for writ of mandamus.

      Relator now brings this petition seeking relief from respondent’s June 5,
2013, order and asks this court to compel Judge Wise to vacate that portion of his
order requiring the posting of bond unless she obtains assistance from the OAG.

                             MANDAMUS STANDARD

      Courts will grant mandamus relief to correct a clear abuse of discretion or
the violation of a duty imposed by law when there is no other adequate remedy
available by appeal. In re Prudential Ins. Co. of America, 148 S.W.3d 124, 135–36
(Tex. 2004). Relator has the burden to establish a claim for relief, including
providing a sufficient record containing the documents necessary to support her
contentions. See Tex. R. App. P. 52.7; Dallas Morning News v. Fifth Court of
Appeals, 842 S.W.2d 655, 658 (Tex. 1992).

                              VEXATIOUS LITIGANTS

      Chapter 11 of the Texas Civil Practice and Remedies Code addresses
vexatious litigants, who are described as persons who abuse the legal system by
filing numerous, frivolous lawsuits. Tex. Civ. Prac. & Rem. Code §§ 11.001–
11.056. Section 11.101 of the statute, under which relator was declared a vexatious
litigant, provides:

      (a) A court may, on its own motion or the motion of any party, enter
      an order prohibiting a person from filing, in propria persona, a new
                                         3
      litigation in a court of this state if the court finds, after notice and
      hearing as provided by Subchapter B [Sections 11.051–.057] that

      (1) the person is a vexatious litigant; and

      (2) the local administrative judge of the court in which the person
      intends to file the litigation has not granted permission to the person
      under Section 11.102 to file the litigation.

Tex. Civ. Prac. & Rem. Code § 11.101(a).

      The purpose of the statute is to make it possible for courts to control their
dockets rather than permitting courts to be burdened with repeated filings of
frivolous and malicious litigation by litigants without hope of success while, at the
same time, providing protections for litigants’ constitutional rights to open courts
when they have genuine claims that can survive the scrutiny of the administrative
judge and the posting of security to protect defendants. In re Potts, 357 S.W.3d
766, 768 (Tex. App.—Houston [14th Dist.] 2011, orig. proceeding). In that regard,
section 11.102 of the Texas Civil Practice and Remedies Code, entitled
“Permission by Local Administrative Judge,” provides:

      (a) A local administrative judge may grant permission to a person
      found to be a vexatious litigant under Section 11.101 to file a
      litigation only if it appears to the judge that the litigation:

      (1) has merit; and
      (2) has not been filed for the purposes of harassment or delay.

      (b) The local administrative judge may condition permission on the
      furnishing of security for the benefit of the defendant as provided in
      Subchapter B [Sections 11.051-.057].

      (c) A decision of a local administrative judge denying a litigant
      permission to file a litigation under Subsection (a), or conditioning
      permission to file a litigation on the furnishing of security under
      Subsection (b), is not grounds for appeal, except that the litigant may
                                          4
      apply for a writ of mandamus with the court of appeals not later than
      the 30th day after the date of the decision. The denial of a writ of
      mandamus by the court of appeals is not grounds for appeal to the
      supreme court or court of criminal appeals.

Tex. Civ. Prac. & Rem. Code § 11.102.

      Relator’s petition for writ of mandamus was filed within the 30-day period
provided in the statute and is timely. The trial court expressly granted relator
permission to seek review of its orders. Accordingly, we have jurisdiction to
review relator’s petition.

                                     ANALYSIS

      Relator seeks relief from the requirement to post a $500 bond without
obtaining assistance from the OAG. [ok]. Relator raises two issues in her petition.
She first asserts that the trial court abused its discretion in imposing the condition
of a $500 bond because the condition deprives her of her child support rights.

      Section 11.055, entitled “Security,” addresses the requirement for security
from a vexatious litigant and provides as follows:

      (a) A court shall order the plaintiff to furnish security for the benefit
      of the moving defendant if the court, after hearing the evidence on the
      motion, determines that the plaintiff is a vexatious litigant.
      (b) The court in its discretion shall determine the date by which the
      security must be furnished.

      (c) The court shall provide that the security is an undertaking by the
      plaintiff to assure payment to the moving defendant of the moving
      defendant's reasonable expenses incurred in or in connection with a
      litigation commenced, caused to be commenced, maintained, or
      caused to be maintained by the plaintiff, including costs and attorney's
      fees.
Tex. Civ. Prac. & Rem. Code § 11.055.
                                          5
       Relator argues that the real party-in-interest is not entitled to any protection
from litigation costs because he is in “contemptuous disobedience” of his child
support obligation. She cites to the evidence, such as her affidavit and receipts,
filed with her motion for contempt. Relator’s claim that the real party is not
entitled to costs is premature. A defendant has recourse to the security furnished if
the litigation is dismissed on the merits. See Tex. Civ. Prac. & Rem. Code § 11.057
(emphasis added). The trial court has not considered the merits of relator’s motion.
If relator prevails in her child support enforcement action, the real party will not
have recourse to the security.

       Relator also states that she is indigent and cannot afford to pay the $500
bond. She included a Pauper’s Oath with her motion for contempt. The statute does
not except indigent parties with meritorious claims from the bond requirement. See
Tex. Civ. Prac. & Rem. Code § 11.102(b). Courts have considered and denied
challenges to the security bond requirement under a rational basis review, even
when the litigant claims indigence. See Retzlaff v. GoAmerica Comm. Corp., 356
S.W.3d 689, 703-04 (Tex. App.—El Paso 2011, no pet.) (rejecting challenge to
$12,500 bond requirement by a party who filed an uncontested affidavit of
indigence at trial); Leonard v. Abbott, 171 S.W.3d 451, 457-58 (Tex. App.—
Austin 2005, pet. denied) (finding requirement to furnish security in the amount of
$80,000 was not unreasonable when balanced with the costs of defending suit).
Frequent pro se litigants are not a suspect class meriting strict scrutiny. Retzlaff,
356 S.W.3d at 704. The bond requirement is rationally related to the purpose of the
statute.

       Relator has not established that the trial court abused its discretion in
requiring a $500 bond in this case. We overrule relator’s first issue.


                                           6
       In her second issue, relator asserts that the trial court abused its discretion in
imposing a condition that she obtain representation by the OAG because it
deprives her of her right to self-representation. When we are confronted with a
challenge to the constitutionality of a statute, we presume that the statute is valid
and that the legislature did not act unreasonably or arbitrarily. In re D.J.R., 319
S.W.3d 759, 764–65 (Tex. App.—El Paso 2010, pet. denied).

       Challenges to the constitutionality of the vexatious litigant statutes have
been considered and rejected by several courts of appeals, including this court. We
have concluded that the vexatious litigant statute does not violate the litigant’s
constitutional due process rights. See Potts, 357 S.W.3d at 769. In addition, the
Third Court of Appeals has determined that the statute does not unlawfully
discriminate against pro se litigants or violate their equal protection rights.
Leonard, 171 S.W.3d at 458. Attorneys , who are governed by prescribed rules of
ethics and conduct, are subject to sanctions in various forms, including monetary
sanctions. Id.; see, e.g., Tex. R. Civ. P. 13. Similarly, pro se litigants are subject to
Chapter 11 of the Civil Practice and Remedies Code. See Leonard, 171 S.W.3d at
458.

       The El Paso Court of Appeals has ruled that a litigant’s right to self-
representation is not violated by the prohibition on filing future lawsuits in propria
persona because such a restriction is rationally related to the legislature’s goal of
curbing frivolous litigation. See Retzlaff, 356 S.W.3d at 704. We agree. Relator has
not established that the trial court’s order stating that it would reconsider the bond
requirement if relator obtained representation by the OAG violates her right to self
representation.



                                           7
       Moreover, child support is for the benefit of the child, not the custodial
parent. Therefore, the federal government has mandated that states designate
agencies to assist in the collection of child support. Title IV, Part D, of the Social
Security Act requires each state to designate an agency to enforce child support
orders. See 42 U.S.C. §§ 651–69B (1984). The OAG is the designated IV–D
agency in Texas.2 See Tex. Fam. Code § 231.001. The OAG has the power to
enforce child support orders and collect and distribute support payments. See Tex.
Fam. Code § 102.007 (authorizing Title IV-D Agency to bring suits affecting the
parent-child relationship, including suits to modify or enforce child support); see
also Tex. Fam. Code §§ 231.002, 231.101(a)(5)-(6) (describing the powers,
services, and duties of a Title IV–D agency, including enforcement, collection, and
distribution of child support payments).

       The OAG is authorized to assist parents in the enforcement and collection of
child support. Relator has not established that the trial court abused its discretion in
stating that it would reconsider the bond requirement if relator obtained assistance
from the OAG. We overrule relator’s second issue.

       Accordingly, relator’s petition for writ of mandamus is denied.


                                        PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




2
  “The goal of the Title IV–D child support enforcement program is to help . . . parents obtain
child support for their children. The mission is to enhance the well-being of children by assuring
that assistance in receiving financial support is available through various mechanisms, including
enforcement of child support obligations.” In re Office of Atty. Gen., ––– S.W.3d ––––, –––– n.
4, No. 11–0255, 56 Tex. Sup. Ct. J. 360, 2013 WL 854785, at *2 (Tex. 2013).
                                                8